


Exhibit 10.28

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT, dated as of December 23, 2013 (the “Signing Date”),
between InVivo Therapeutics Holdings Corp. (the “Company”), and Mark D. Perrin
(the “Executive”).

 

WITNESSETH THAT:

 

WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Executive by the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Executive and the Company
as follows:

 

1.                                      Performance of Services.  The
Executive’s employment with the Company shall be subject to the following:

 

(a)                                 Subject to the terms of this Agreement, the
Company hereby agrees to employ the Executive as its Chief Executive Officer,
commencing January 6, 2014 or such other date as may be mutually agreed upon by
the parties (the date of commencement of employment, the “Effective Date”).  In
addition, the Executive shall serve as Chief Executive Officer of InVivo
Therapeutics Corporation, the Company’s wholly owned subsidiary.  The Executive
shall be based at the Company’s headquarters in Cambridge, MA.

 

(b)                                 While the Executive is employed by the
Company, the Executive shall devote his full business time, energies and talents
to serving as its Chief Executive Officer.  The Executive may, however, serve on
outside Boards, to the extent that such activities do not materially inhibit or
prohibit the performance of the Executive’s duties under this Agreement, or
conflict in any material way with the business of the Company or any subsidiary.

 

(c)                                  The Executive agrees that he shall perform
his duties faithfully and efficiently subject to the directions of the Board of
Directors of the Company (the “Board”).  The Executive shall not, without his
consent, be assigned tasks that would be inconsistent with those of Chief
Executive Officer.  The Executive shall report to the Board and shall have such
authority, power, responsibilities and duties as are inherent in his position
(and the undertakings applicable to his position) and necessary to carry out his
responsibilities and the duties required of him hereunder.

 

(d)                                 The Executive’s employment with the Company
shall be “at-will”, which means that either the Executive or the Company may
terminate the Executive’s employment at any time, for any reason, or for no
reason, by providing notice thereof to the other party, subject to the terms of
this Agreement. The Executive acknowledges that this Agreement does not
constitute a contract of employment for any particular period of time or impose
on the Company any obligation to retain the Executive as an employee.  If the
Executive’s employment with the Company terminates for any reason, the Executive
shall be deemed to have resigned, effective as of such termination, from his
membership on the Board and as an officer or director of any

 

--------------------------------------------------------------------------------


 

subsidiary of the Company, and the Executive hereby agrees to promptly execute
resignation letters documenting such resignations upon request of the Company.

 

(e)                                  The Executive agrees to abide by the rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein which may be adopted from time to time by the Company.

 

2.                                      Compensation.  Subject to the terms of
this Agreement, while the Executive is employed by the Company, the Company
shall compensate him for his services as follows:

 

(a)                                 Salary.  For services rendered under this
Agreement, the Company shall pay the Executive a salary at the annual rate of
$400,000, paid in accordance with the Company’s usual payroll practices.  This
salary will be reviewed six months after the Effective Date and, thereafter,
annually by the Board (or a designated committee thereof) and will be adjusted
upward (but not downward without the Executive’s consent) no less frequently
than annually.

 

(b)                                 Bonus.  The Executive shall be eligible to
receive an annual target bonus of 50% of his annual salary, subject to his
performance of specified objectives to be established by the Board (or a
designated committee thereof) each year.  Actual bonus payout may be below or
above the annual target bonus subject to performance.

 

(c)                                  Stock Option.  On the Effective Date, the
Executive shall receive a 10-year stock option under the Company’s 2010 Equity
Incentive Plan to purchase 2,000,000 shares of the Company’s common stock at an
exercise price equal to the closing price of a share of common stock as of the
Effective Date, and such option shall be exercisable as to 25% of the original
number of shares subject to the option on the first anniversary of the Effective
Date, with the remainder vesting monthly in equal installments until fully
vested on the fourth anniversary of the Effective Date, provided that the
Executive remains continuously employed by the Company on each such vesting
date.

 

(d)                                 Other Benefits.  The Executive shall be
eligible for all medical, dental and other benefits and fringe benefits,
including, without limitation, five weeks’ vacation time each calendar year, to
the same extent and on the same terms as those benefits are provided by the
Company from time to time to the Company’s other senior management Executives. 
Accrued but unused vacation time may not be carried over from year to year and
shall not be paid in cash if not used during the calendar year. In addition, the
Company shall pay for the Executive’s parking at or near the Company’s
headquarters at One Kendall Square, Cambridge, MA.

 

(e)                                  Moving and Temporary Accommodation
Expenses.  The Company shall arrange for up to 12 months of furnished
accommodation to allow the Executive to be able to start employment with the
Company on January 6, 2014 while he arranges to move his permanent residence to
the greater Boston area.  In addition, the Company shall pay the Executive on
the Effective Date a $20,000 payment for moving expenses; such payment to
include a 20% gross-up for taxes.

 

(f)                                   Expense Reimbursement.  The Company will
reimburse the Executive for all reasonable travel, entertainment and other
expenses incurred or paid by the Executive in

 

2

--------------------------------------------------------------------------------


 

connection with, or related to , the performance of his duties, responsibilities
or services under this Agreement, provided that such expenses are incurred and
accounted for in accordance with the reasonable policies and procedures
established by the Company.  In regard to air travel, the Executive will be
reimbursed for first class/business class for all air travel that exceeds 5
hours in duration.

 

(g)                                  Withholding.  All salary, bonus and other
compensation payable to the Executive shall be subject to applicable withholding
taxes.

 

(h)                                 Indemnification and Insurance.

 

(i)                                     The Company and the Executive,
contemporaneously with the execution of this Agreement, shall execute the
Company’s standard Indemnification Agreement, which shall be dated the Effective
Date.

 

(ii)                                  The Company shall maintain directors and
officers liability insurance in commercially reasonable amounts (as reasonably
determined by the Board), and the Executive shall be covered under such
insurance to the same extent as other senior management Executives of the
Company and the Board.

 

3.                                      Termination.  The Executive’s employment
with the Company pursuant to this Agreement shall terminate upon the occurrence
of any of the following:

 

(a)                                 At the election of the Company, for Cause
(as defined below), immediately upon written notice by the Company to the
Executive, which notice shall identify the Cause upon which the termination is
based.  For the purposes of this Section 3(a), “Cause” shall mean (i) a good
faith finding by the Company that (A) the Executive has failed to perform his
reasonably assigned duties for the Company and has failed to remedy such failure
within 10 days following written notice from the Company to the Executive
notifying him of such failure, or (B) the Executive has engaged in dishonesty,
gross negligence or misconduct, or (C) the conviction of the Executive of, or
the entry of a pleading of guilty or nolo contendere by the Executive to, any
crime involving moral turpitude or any felony;

 

(b)                                 Upon the death or permanent disability of
the Executive, if such disability renders the Executive incapable of performing
his duties, as reasonably determined by the Company;

 

(c)                                  At the election of either party, upon not
less than 10 days’ prior written notice of termination; or

 

(d)                                 At the election of the Executive, for Good
Reason (as defined below), immediately upon written notice by the Executive to
the Company, which notice shall identify the Good Reason upon which the
termination is based.  For the purposes of this Section 3(d), “Good Reason” for
termination shall mean (i) a material adverse change in the Executive’s
authority, duties or compensation without the prior consent of the Executive, or
(ii) a material breach by the Company of the terms of this Agreement, which
breach is not remedied by the Company within 10 days following written notice
from the Executive to the Company notifying

 

3

--------------------------------------------------------------------------------


 

it of such breach.

 

4.                                      Rights Upon Termination.  Upon the
Executive’s Date of Termination, the Company shall provide to the Executive the
following:

 

(a)                                 Accrued obligations.  The Company will pay
the Executive his Accrued Obligations promptly following such termination.  For
purposes of this Agreement, “Date of Termination” means the last day the
Executive is employed by the Company pursuant to this Agreement, and “Accrued
Obligations” means (i) the portion of the Executive’s salary as has accrued
prior to any termination of his employment with the Company and has not yet been
paid, (ii) an amount equal to the value of any accrued unused vacation days,
(iii) the amount of any annual bonus declared but not yet paid and (iv) the
amount of any expenses properly incurred by the Executive on behalf of the
Company prior to any such termination and not yet reimbursed pursuant to
Section 2(f) hereof.

 

(b)                                 Severance.  In the event of a termination
under Section 3(c) (only if Termination is elected by Company, not if elected by
Executive) or Section 3(d), (i) the Company shall also continue to pay the
Executive his salary as in effect on the Date of Termination and the amount of
the annual bonus paid to him for the fiscal year immediately preceding the Date
of Termination (payable in annualized equal installments), paid in accordance
with the Company’s usual payroll practices, for one (1) year following the Date
of Termination and (ii) with respect to any such terminations occurring
subsequent to the first anniversary of the Effective Date, the unvested portion
of any stock options held by the Executive will vest to the extent of 12
additional months upon the Date of Termination. The payment to the Executive of
the amounts payable under this Section 4(b) and the accelerated vesting of
options shall (i) be contingent upon the execution by the Executive of a release
in a form reasonably acceptable to the Company and (ii) constitute the sole
remedy of the Executive in the event of a termination of the Executive’s
employment in the circumstances set forth in this Section 4(b).

 

(c)                                  COBRA.  The Executive and any of his
dependents shall be eligible for COBRA continuation coverage (as described in
section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”)) at
the Executive’s own cost to the extent permitted by applicable law.

 

(d)                                 Other Benefits.  The Company shall provide
any other payments or benefits to be provided to the Executive by the Company or
a subsidiary pursuant to any Executive benefit plans or arrangements established
or adopted by the Company or a subsidiary (including, without limitation, any
rights to indemnification from the Company (or from a third-party insurer for
directors and officers liability coverage) under Section 2(h) or otherwise with
respect to any costs, losses, claims, suits, proceedings, damages or liabilities
to which the Executive may become subject which arise out of, are based upon or
relate to the Executive’s employment by the Company or the Executive’s service
as an officer), to the extent such amounts are due from the Company in
accordance with the terms of this Agreement or such plans or arrangements.

 

4

--------------------------------------------------------------------------------


 

5.                                      Proprietary Information.

 

(a)                                 The Executive agrees that all information,
whether or not in writing, of a private, secret or confidential nature
concerning the Company’s business, business relationships or financial affairs
(collectively, “Proprietary Information”) is and shall be the exclusive property
of the Company.  Without limitation, Proprietary Information shall include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, development plans, research data, clinical data,
confidential communications with regulatory bodies and other third parties,
financial data, personnel data, computer programs, customer and supplier lists,
and contacts with or knowledge of customers or prospective customers of the
Company.  The Executive will not disclose any Proprietary Information to any
person or entity other than Executives of the Company with authorization to
access the information or use the same for any purposes (other than in the
performance of his duties as an Executive of the Company) without approval by an
officer of the Company, during or after his employment with the Company, unless
and until such Proprietary Information has become public knowledge without fault
of the Executive or such disclosure is required by law.

 

(b)                                 The Executive agrees that all files,
letters, memoranda, reports, records, data, sketches, drawings, laboratory
notebooks, program listings, or other written, photographic, electronic, or
other tangible material containing Proprietary Information, in any form, whether
created by the Executive or others, which shall come into his custody or
possession, shall be the exclusive property of the Company and will be used by
the Executive only in the performance of his duties for the Company.  All such
materials or copies thereof and all tangible property of the Company in the
custody or possession of the Executive shall be delivered to the Company, upon
the earlier of (i) a request by the Company or (ii) termination of his
employment.  After such delivery, the Executive shall not retain any such
materials or copies thereof or any such tangible property.

 

(c)                                  The Executive agrees that his obligation
not to disclose or to use information and materials of the types set forth in
Sections 5(a) and 5(b), and his obligation to return materials and tangible
property, set forth in Section 5(b), also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties, including licensors and licensees, who may have
disclosed or entrusted the same to the Company or to the Executive.

 

6.                                      Inventions.

 

(a)                                 The Executive will make full and prompt
disclosure to the Company of all inventions, improvements, discoveries, methods,
developments, software, and works of authorship, whether patentable or not,
which are created, made, conceived or reduced to practice by him, or under his
direction, or jointly with others, during his employment by the Company, whether
or not during normal working hours or on the premises of the Company (all of
which are collectively referred to in this Agreement as “Inventions”).

 

(b)                                 The Executive agrees to assign and does
hereby assign to the Company (or any person or entity designated by the Company)
all of his right, title and interest in and to all Inventions and related
patents, patent applications, trade secrets, copyrights and copyright
applications.  However, this Section 6(b) shall not apply to Inventions which
are unrelated to the present or planned business or research and development of
the Company and which are made

 

5

--------------------------------------------------------------------------------


 

and conceived by the Executive outside of normal working hours, outside the
Company’s premises and do not involve use of the Company’s tools, devices,
equipment or Proprietary Information.  The Executive understands that, to the
extent this Agreement is to be construed in accordance with the laws of any
state which precludes a requirement in an Executive agreement to assign certain
classes of inventions made by an Executive, this Section 6(b) shall be
interpreted to not apply to any invention which a court rules and/or the Company
agrees to fall within such classes.

 

(c)                                  The Executive agrees to cooperate fully
with the Company, both during and after his employment with the Company, with
respect to the procurement, maintenance and enforcement of patents, trademarks,
copyrights and other intellectual property rights (both in the United States and
foreign countries) relating to Inventions.  The Executive shall sign all papers,
including, without limitation, copyright applications, patent applications,
declarations, oaths, formal assignments, assignments of priority rights, and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its rights and interests in any Invention.  The Executive further
agrees that if the Company is unable to secure the signature of the Executive on
any such papers with reasonable effort, an executive officer of the Company
shall be entitled to execute any such papers as the agent and the
attorney-in-fact of the Executive, and the Executive hereby irrevocably
designates and appoints each executive officer of the Company as his agent and
attorney-in-fact to execute any such papers on his behalf, and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Invention, under the conditions described
herein.

 

7.                                      Remedies.  The Executive agrees and
acknowledges that his breach of Section 5 or 6 cannot be reasonably or
adequately compensated for in money damages alone and would cause irreparable
injury to the Company.  Accordingly, the Executive agrees that, with respect to
a breach of such Sections, the Company is entitled to, in addition to all other
rights and remedies available to the Company at law or in equity, specific
performance and immediate injunctive relief, without posting a bond.

 

8.                                      Non-Compete and Non-Solicitation.

 

(a)                                 Restricted Activities.  While the Executive
is employed by the Company and for a period of one (1) year after the
termination or cessation of such employment for any reason, the Executive will
not directly or indirectly:

 

(i)                                                 Engage in any business or
enterprise (whether as owner, partner, officer, director, employee, consultant,
investor, lender or otherwise, except as the holder of not more than 1% of the
outstanding stock of a publicly-held company) that develops, manufactures,
markets, licenses, sells or provides any product or service that competes with
any product or service developed, manufactured, marketed, licensed, sold or
provided, or planned to be developed, manufactured, marketed, licensed, sold or
provided, by the Company while the Executive was employed by the Company; or

 

(ii)                                              Either alone or in association
with others (i) solicit, or permit any organization directly or indirectly
controlled by the Executive to solicit, any Executive of the Company to leave
the employ of the Company, or (ii) solicit for employment, hire or

 

6

--------------------------------------------------------------------------------


 

engage as an independent contractor, or permit any organization directly or
indirectly controlled by the Executive to solicit for employment, hire or engage
as an independent contractor, any person who was employed by the Company at any
time during the term of the Executive’s employment with the Company.

 

(b)                                 Extension.  If the Executive violates the
provisions of Section 8(a), the Executive shall continue to be bound by the
restrictions set forth in Section 8(a) until a period of one (1) year has
expired without any violation of such provisions.

 

(c)                                  Interpretation.  If any restriction set
forth in Section 8(a) is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

 

(d)                                 Equitable Remedies.  The restrictions
contained in this Section 8 are necessary for the protection of the business and
goodwill of the Company and are considered by the Executive to be reasonable for
such purpose.  The Executive agrees that any breach of this Section 8 is likely
to cause the Company substantial and irrevocable damage which is difficult to
measure.  Therefore, in the event of any such breach or threatened breach, the
Executive agrees that the Company, in addition to such other remedies which may
be available, shall have the right to obtain an injunction from a court
restraining such a breach or threatened breach and the right to specific
performance of the provisions of this Section 8 and the Executive hereby waives
the adequacy of a remedy at law as a defense to such relief.

 

9.                                      Compliance with Section 409A

 

(a)                                 General.  It is the intention of both the
Company and the Executive that the benefits and rights to which the Executive
could be entitled pursuant to this Agreement comply with Section 409A of the
Code and the Treasury Regulations and other guidance promulgated or issued
thereunder (“Section 409A”), to the extent that the requirements of Section 409A
are applicable thereto, and the provisions of this Agreement shall be construed
in a manner consistent with that intention.  If the Executive or the Company
believes, at any time, that any such benefit or right that is subject to
Section 409A does not so comply, it shall promptly advise the other and shall
negotiate reasonably and in good faith to amend the timing of such benefits and
rights such that they comply with Section 409A (with the most limited possible
economic effect on the Executive).

 

(b)                                 Distributions on Account of Separation from
Service.  If and to the extent required to comply with Section 409A, no payment
or benefit required to be paid under this Agreement on account of termination of
the Executive’s employment shall be made unless and until the Executive incurs a
“separation from service” within the meaning of Section 409A.

 

(c)                                  6 Month Delay for “Specified Employees”.

 

(i)                                                 If the Executive is a
“specified employee”, then no payment or benefit that is payable on account of
the Executive’s “separation from service”, as that term is defined for purposes
of Section 409A, shall be made before the date that is six months

 

7

--------------------------------------------------------------------------------


 

after the Executive’s “separation from service” (or, if earlier, the date of the
Executive’s death) if and to the extent that such payment or benefit constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A and such deferral is required to comply with the requirements of
Section 409A.  Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.  There shall
be added to any payments that are delayed pursuant to this provision interest at
the prime rate as reported in the Wall Street Journal for the date of the
Executive’s separation from service.  Such interest shall be calculated from the
date on which the payment otherwise would have been made until the date on which
the payment is made.

 

(ii)                                              For purposes of this
provision, the Executive shall be considered to be a “specified employee” if, at
the time of his or her separation from service, the Executive is a “key
employee”, within the meaning of Section 416(i) of the Code, of the Company (or
any person or entity with whom the Company would be considered a single employer
under Section 414(b) or Section 414(c) of the Code) any stock in which is
publicly traded on an established securities market or otherwise.

 

(d)                                 No Acceleration of Payments.  Neither the
Company nor the Executive, individually or in combination, may accelerate any
payment or benefit that is subject to Section 409A, except in compliance with
Section 409A and the provisions of this Agreement, and no amount that is subject
to Section 409A shall be paid prior to the earliest date on which it may be paid
without violating Section 409A.

 

(e)                                  Treatment of Each Installment as a Separate
Payment. For purposes of applying the provisions of Section 409A to this
Agreement, each separately identified amount to which the Executive is entitled
under this Agreement shall be treated as a separate payment.  In addition, to
the extent permissible under Section 409A, any series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.

 

(f)                                   Taxable Reimbursements.

 

(i)                                                 Any reimbursements by the
Company to the Executive of any eligible expenses under this Agreement that are
not excludable from the Executive’s income for Federal income tax purposes (the
“Taxable Reimbursements”) shall be made by no later than the earlier of the date
on which they would be paid under the Company’s normal policies and the last day
of the taxable year of the Executive following the year in which the expense was
incurred.

 

(ii)                                              The amount of any Taxable
Reimbursements to be provided to the Executive during any taxable year of the
Executive shall not affect the expenses eligible for reimbursement to be
provided in any other taxable year of the Executive.

 

(iii)                                           The right to Taxable
Reimbursements shall not be subject to liquidation or exchange for another
benefit.

 

10.                               Survival.  The Executive agrees that his
obligations under Sections 5, 6, 8 and 9

 

8

--------------------------------------------------------------------------------


 

of this Agreement shall survive the termination of his employment or the
Agreement Term, regardless of the reason for such termination.

 

11.                               Acknowledgement.  The Executive acknowledges
and agrees that the Company does not desire him to use any confidential
information of any prior employer during his employment hereunder and that the
Company will not ask for nor accept any such confidential information.  This
acknowledgement shall not reduce or otherwise affect the Executive’s rights to
indemnification from the Company.

 

12.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

13.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the Commonwealth of Massachusetts.  Both parties agree to exclusive venue in the
state (Middlesex County) or federal courts located in the Commonwealth of
Massachusetts.

 

14.                               Successors and Assigns.  This Agreement shall
be enforceable by the Executive and his heirs, executors, administrators and
legal representatives, and by the Company and its successors and assigns.

 

15.                               Entire Agreement.  This Agreement, with the
Indemnification Agreement, contains the entire agreement of the parties and
supersedes any prior understandings or agreements between the Executive and the
Company.  This Agreement may be changed only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.

 

[Remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the Signing Date.

 

 

Company

 

 

 

InVivo Therapeutics Holdings Corp.

 

 

 

 

 

By:

/s/ Michael J. Astrue

 

Name:

Michael J. Astrue

 

Title:

Interim Chief Executive Officer

 

 

 

 

 

Executive

 

 

 

Mark D. Perrin

 

 

 

 

 

/s/ Mark D. Perrin

 

10

--------------------------------------------------------------------------------
